Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-12 and 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant infers that the drawings show a unitary one-piece construction for the target frame however, the examiner does not find written support in the specification as originally filed to support this inference.  As such, these limitations are considered new matter.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker.  Walker discloses an archery target comprising a target frame 506 with a replaceable core receptacle and a cubic core (¶44) 502 formed to fit within said core receptacle.  The core protrudes from the rear of the frame into a channel in element 504.  Element 504 may be considered the support base of claims 9 and 16. (Claims 1, 9, 16).  With regards to the amendments filed 11/5/2020 to claims 1, 9 and 16 directed towards a unitary one-piece target frame, the examiner does not find support in the specification as originally filed to show criticality to such arrangements.  The reliance on pictures to show a unitary one-piece construction is considered an inference without written support in the specification as filed.  Reference In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, the examiner considers the amendments to claims 1, 9 and 16 directed towards a unitary one-piece construction of the target frame to be a mere matter of obvious engineering choice. 
Regarding claims 19 and 20 note ¶47, 48.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 5, 7, 8, 10, 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of McGovern et al. ‘848 (McGovern).  Walker discloses the claimed device as explained in the above rejection with the exception of the visual target displays on each side of the cube.  However, as disclosed by McGovern, ¶20 each side of a target cube may comprise visual target zones or "displays" for target practice.  It would have been obvious to one of ordinary skill in the art to have provided Walker's target cube 22 which target zones on each side as well so that a target zone or "display" could have been presented to the user each time the cube was repositioned, (claims 3, 5, 10, 12, 17).
Concerning claims 7 and 14 element 43 or 112, (Figs. 3, 6) may be considered the platform.
With regard to claims 8 and 15, the tongue and groove connector of ¶61 may be considered the fastener.
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 3, 10, and 16 above, and further in view of Pulkrabek ‘623 (Pulkrabek).  Claims 4, 11, and 18 are disclosed by the prior art as explained in the claim 3, 10, and 16 rejections with the exception of the high-density, self-sealing polyurethane foam material.  However, as disclosed at Col. 7 of Pulkrabek it is known in the art to use such material for the foam insert of a target.  It would have been obvious to one of ordinary skill in the art to have used the same material for Walker's insert 22 to provide a durable target material, (claims 4, 11, 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711